DETAILED ACTION

Remarks
	The amendments and remarks filed on 09/15/2022 have been entered and considered.  
	Claims 1-20 are currently pending and are under examination.  

Response to Arguments
The 09/15/2022 amendments to the claims have obviated the following rejections set forth in the 07/15/2022 Office Action:
The rejection of claims 1-3, 7, 8, 12-14, and 18-20 under 35 U.S.C. 102(a)(2) as being clearly anticipated by Umekawa, et al. (US 20190290175);
The rejection of claims 1-4, 7, 12-15, and 18-20 under 35 U.S.C. 102(a)(2) as being anticipated by Ando, et al. (WO 2015190413);
The rejection of claims 5 and 16 under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175) in view of Spigulis, et al. (Proc. SPIE 6430, 6 February 20007).
Therefore, the rejections are withdrawn.  Applicant’s argument that the amendments have obviated the rejections is persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The phrase “phase-interpolate the continuous heart rate signal by π” claimed in claims 1, 12, and 19 is new matter.  The original specification is silent as to determining phase-interpolation. While the original specification discloses compensating heart rate signal by π (Fig. 8 (815)), there is no discussion on how to phase-interpolate signals by π. Interpolation and phase compensation are discussed separately in [00156] and [00159], but, again, are not done together, as claimed. The dependent claims also lack written description based on their dependence on claims 1, 12, and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Each of independent claims 1, 11, and 15 recites determine an oxygen delivery time (ODT), based on a comparison between the first pattern and the second pattern, which is a mental process. This judicial exception is not integrated into a practical application because the generically recited computer elements (ie. a memory, a processor, a sensor), sensing signals, interpolate, separate signals, heart rate values and determine an ODT do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The memory and processor components are directed to generic computer components that amount to simply implementing the abstract idea on a computer; the sensor is a data-gathering component that is required to obtain the data used in the abstract idea and is  insignificant extra-solution activity; and the additional steps of obtain time dependency, interpolate heart rate values, and phase-interpolate continuous heart rate signals are additional mathematical concepts (i.e. abstract ideas).The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are to receiving data, processing data, and determining ODT, which are all well-understood, routine, and conventional computer functions. See MPEP § 2106.05(d). 
MPEP 2106(III) outlines steps for determining whether a claim is directed to statutory subject matter. The stepwise analysis for the instant claim is provided here.
Step 1 – Statutory categories
Claim 12 is directed to a method and thus meets the step 1 requirements.
Claim 1 is directed to a device (i.e. machine) and thus meets the step 1 requirements.
Claim 19 is directed to a tangible non-transitory computer-readable medium (i.e. a product), and thus, meets the step 1 requirements.
Step 2A – Prong 1 – Judicial exception (j.e.)
Regarding claims 1, 12, and 19, the following step is an abstract idea:
“determine an oxygen delivery time (ODT), based on a comparison between the first pattern and the second pattern”, which is a mental process when given its broadest reasonable interpretation. As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions. In this case, a human could compare a first pattern and a second pattern to determine an ODT	.
Step 2A – Prong 2 – additional elements to integrate j.e. into a practical application
Regarding claims 1, 12, and 19, the abstract idea is not integrated into a practical application.
The following claim elements do not add any meaningful limitation to the abstract idea:
- “a memory”, “electronic device” and “a processor” are recited at a high level of generality and are generic computer components amounting to insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(b)].
- “interpolate” and “phase-interpolate” is merely performing repetitive calculations are mathematical concepts (i.e. abstract) [MPEP 2106.05(d)];
- “heart rate values”, “patterns”, and “sensing signal” are data that is necessary to implement the abstract idea on a computer [MPEP 2106.05(g)];
- “sensors” are routine means for collecting heart rhythm information/data;
- “tangible non-transitory computer-readable medium (computer product)” is routine means for implementing the abstract idea on a computer.
Step 2B – significantly more/inventive concept
The additional elements of claims 1, 12, and 19, when considered separately and in combination, do not add significantly more (ie. an inventive concept) to the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, electronic device, memory, and processor, along with their associated functions, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer. The additional elements are insignificant extra-solution activity and do not amount to more than what is well- understood, routine, and conventional.
Dependent claims 2-11, 13-18, and 20 do not integrate the abstract idea into a practical application and do not add significantly more to the abstract idea of claim 1 and 10. The dependent claim limitations are directed to the time difference (claims 2, 4, 10-11, 13, 15, and 20), sensor position (claims 3, 7, 14, and 18), determine blood pressure (claims 6 and 17), and sensor (claims 5, 8-9, and 16), which are insignificant extra-solution activity and do not amount to more than what is well-understood, routine, and conventional.
In summary, claims 1-20 are directed to an abstract idea without significantly more and, therefore, are patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733).	
Regarding claim 1, Umekawa recites an electronic device comprising (¶ 0021 "electrical system”): 
	a memory to store instructions (¶ 0102 memory 24  capable of storing information”); and 
	at least one processor connected to the memory (FIG. 10: 21 and 22)
wherein the instructions (see [0173]: “measurement instruction…”), which when executed, configure the at least one processor to:
	receive a sensing signal related to respiration of a user from a sensor (¶ 0173 ”the optical sensor 11 mounted on the tip of a finger of the subject…to measure the oxygen saturation of the subject at least until the end of the measurement of the cardiac output.”), 
	obtain a first pattern related to a change in the respiration of the user over time( Claim 1 “and a second measurement unit that measures, by referring to a change in the value measured by the first measurement unit, as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value detected after the restart time of breathing.”), and a second pattern related to a change in saturation of peripheral oxygen of the user over time based on the sensing signal ( Claim 1 “a first measurement unit that measures a value representing oxygen concentration in blood of a subject;” ), and

    PNG
    media_image1.png
    159
    338
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    364
    media_image2.png
    Greyscale

	Umewaka generates a respiratory waveform [pattern] (¶ 0018 FIG. 7) and light absorbance into body to measure blood saturation (¶0011,0012 FIG. 2) which is considered to be a pattern because the signal received is a regularly repeating line.
	determine an oxygen delivery time (ODT), based on a comparison between the first pattern and the second pattern (¶ 0008 “increases the measurement accuracy of the oxygen circulation [ODT] more than when the oxygen circulation time [first pattern] is measured using the inflection point in the predetermined order of appearance obtained from a value indicating the oxygen concentration in blood [second pattern].”). However, Umekawa does not teach the first pattern containing heart values that phase-interpolate a continuous heart signal by π. 
In the same field of endeavor, Xie teaches oxygen respiration signals based on time dependent breathing cycles to obtain signal peak points (heart rate value). Specifically, [0105]-[0111], [0182]-[0186], [0201], and claim 10, teaches a linear interpolation obtained from point peaks (heart rate values), from respiration signal, by applying a phase cycle difference to synchronize the patterns in phase for easier analysis of the signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining ODT through the comparison of the two obtained patterns by Umekawa with the phase-interpolation of the respiration pattern’s heart rate values by π of Xie because such a modification would allow to synchronize (through the phase cycle) and align the patterns in phase for easier analysis of the signals. Therefore, claim 1 is obvious over Umekawa and Xie et al..
	Regarding claim 2, claim 1 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on the ODT time difference, Umekawa also teaches the electronic device of claim 1, wherein the ODT is determined based on a time difference between the first pattern and the second pattern (¶ 0079 “The oxygen circulation time measurement unit 17 receives from the notification unit 16 information that the subject restarts breathing(t.sub.1)[first pattern]… The oxygen circulation time measurement unit 17 monitors the oxygen saturation measured (t.sub.2)[second pattern]… the difference between the restart time t.sub.1 and the detection time t.sub.2.”). Therefore, claim 2 is obvious over Umekawa and Xie.
	Regarding claim 3, claim 1 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on the sensor position, Umekawa also teaches the electronic device of claim 1, wherein the sensing signal is received based on a second body part (‘tip of the finger’ ¶0087) of the user contacting the sensor or being positioned near the sensor (¶ 0087 “The mounting location of the optical sensor 11 is not limited to the tip of the finger.”), and
	wherein the oxygen delivery time indicates a time taken for oxygen to be delivered, via blood, from a first body part of the user to the second body part of the user (¶ 0087“The oxygen circulation time from the lungs to the tip of the finger is occasionally referred to as a lung to finger circulation time (LFCT).”). Therefore, claim 3 is obvious over Umekawa and Xie.
	Regarding claim 7, Umekawa recites the electronic device of claim 3, wherein the first body part corresponds to lungs (¶ 0087“The oxygen circulation time from the lungs to the tip of the finger”), and wherein the second body part corresponds to a finger (¶ 0087“tip of the finger”). Therefore, claim 7 is obvious over Umekawa and Xie. 
	Regarding claim 8, claim 1 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on the sensor location, Umekawa also teaches the electronic device of claim 1, wherein the sensor is embedded in the electronic device (FIG. 10 and ¶ 0104 “Alternatively, the biological information measurement apparatus 10 and the optical sensor 11 may be accommodated into a unitary housing.”). Therefore, claim 8 is obvious over Umekawa and Xie.
	Regarding claim 12, Umekawa teaches a method for obtaining a vital sign (cardiac output) by an electronic device(biological information measurement apparatus), the method comprising (¶ 0050 “The biological information measurement apparatus 10 calculates the cardiac output in the method described below using the measured oxygen saturation of the subject.”):
	receive a sensing signal related to respiration of a user from a sensor (¶ 0173 “the optical sensor 11 mounted on the tip of a finger of the subject…to measure the oxygen saturation of the subject at least until the end of the measurement of the cardiac output.”), 
	obtain a first pattern related to a change in the respiration of the user over time( Claim 1 “and a second measurement unit that measures, by referring to a change in the value measured by the first measurement unit, as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value detected after the restart time of breathing.”), and a second pattern related to a change in saturation of peripheral oxygen of the user over time based on the sensing signal ( Claim 1 “a first measurement unit that measures a value representing oxygen concentration in blood of a subject;” ), and
	determine an oxygen delivery time (ODT), based on a comparison between the first pattern and the second pattern ( ¶ 0008 “increases the measurement accuracy of the oxygen circulation [ODT] more than when the oxygen circulation time [first pattern] is measured using the inflection point in the predetermined order of appearance obtained from a value indicating the oxygen concentration in blood [second pattern].”). 
However, Umekawa does not teach the first pattern containing heart values that phase-interpolate a continuous heart signal by π. In the same field of endeavor, Xie teaches oxygen respiration signals based on time dependent breathing cycles to obtain signal peak points (heart rate value). Specifically, [0105]-[0111], [0182]-[0186], [0201], and claim 10, teaches a linear interpolation obtained from point peaks (heart rate values), from respiration signal, by applying a phase cycle difference to synchronize the patterns in phase for easier analysis of the signals.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining ODT through the comparison of the two obtained patterns by Umekawa with the phase-interpolation of the respiration pattern’s heart rate values by π of Xie because such a modification would allow to synchronize (through the phase cycle) and align the patterns in phase for easier analysis of the signals. Therefore, claim 1 is obvious over Umekawa and Xie et al..
	Regarding claim 13, claim 12 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on ODT time difference, Umekawa also teaches wherein the ODT is determined based on a time difference between the first pattern and the second pattern (¶ 0079 “The oxygen circulation time measurement unit 17 receives from the notification unit 16 information that the subject restarts breathing(t.sub.1)[first pattern]… The oxygen circulation time measurement unit 17 monitors the oxygen saturation measured (t.sub.2)[second pattern]… the difference between the restart time t.sub.1 and the detection time t.sub.2.”). Therefore, claim 13 is obvious over Umekawa and Xie.
	Regarding claim 14, claim 12 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on the sensor position, Umekawa also teaches the method of claim 12, wherein the sensing signal is received based on a second body part of the user contacting [mounting] the sensor or being positioned near the sensor (¶ 0087 “The mounting location of the optical sensor 11 is not limited to the tip of the finger.”) and
	wherein the oxygen delivery time indicates a time taken for oxygen to be delivered, via blood, from a first body part of the user to the second body part of the user (¶ 0087“The oxygen circulation time from the lungs to the tip of the finger is occasionally referred to as a lung to finger circulation time (LFCT).”). Therefore, claim 14 is obvious over Umekawa and Xie.
Regarding claim 18, claim 12 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on ODT time difference, Umekawa also teaches the method of claim 14, wherein the first body part corresponds to lungs (¶ 0087“The oxygen circulation time from the lungs to the tip of the finger”), and wherein the second body part corresponds to a finger (¶ 0087“The oxygen circulation time from the lungs to the tip of the finger”). Therefore, claim 18 is obvious over Umekawa and Xie.
Regarding claim 19, Umekawa teaches a non-transitory computer-readable recording medium having recorded thereon at least one program comprising instructions, which when executed, configure at least one processor of an electronic device to (Claim 20 “A non-transitory computer readable medium storing a program causing a computer to execute a process for measuring biological information, the process comprising:”):
	receive a sensing signal related to respiration of a user from a sensor (¶ 0173 “the optical sensor 11 mounted on the tip of a finger of the subject…to measure the oxygen saturation of the subject at least until the end of the measurement of the cardiac output.”), 
	obtain a first pattern related to a change in the respiration of the user over time( Claim 1 “and a second measurement unit that measures, by referring to a change in the value measured by the first measurement unit, as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value detected after the restart time of breathing.”), and a second pattern related to a change in saturation of peripheral oxygen of the user over time based on the sensing signal ( Claim 1 “a first measurement unit that measures a value representing oxygen concentration in blood of a subject;” ), and
	determine an oxygen delivery time (ODT), based on a comparison between the first pattern and the second pattern (¶ 0008 “increases the measurement accuracy of the oxygen circulation (ODT) more than when the oxygen circulation time (first pattern) is measured using the inflection point in the predetermined order of appearance obtained from a value indicating the oxygen concentration in blood (second pattern).”). 
However, Umekawa does not teach the first pattern containing heart values that phase-interpolate a continuous heart signal by π. In the same field of endeavor, Xie teaches oxygen respiration signals based on time dependent breathing cycles to obtain signal peak points (heart rate value). Specifically, [0105]-[0111], [0182]-[0186], [0201], and claim 10, teaches a linear interpolation obtained from point peaks (heart rate values), from respiration signal, by applying a phase cycle difference to synchronize the patterns in phase for easier analysis of the signals.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining ODT through the comparison of the two obtained patterns by Umekawa with the phase-interpolation of the respiration pattern’s heart rate values by π of Xie because such a modification would allow to synchronize (through the phase cycle) and align the patterns in phase for easier analysis of the signals. Therefore, claim 1 is obvious over Umekawa and Xie et al..
Regarding claim 20, claim 19 is unpatentable over Umekawa and Xie as indicated above. Regarding the claim limitation on ODT time difference, Umekawa also teaches the non-transitory computer-readable recording medium of claim 19, wherein the ODT is determined based on a time difference between the first pattern and the second pattern (¶ 0079 “The oxygen circulation time measurement unit 17 receives from the notification unit 16 information that the subject restarts breathing(t.sub.1)[first pattern]… The oxygen circulation time measurement unit 17 monitors the oxygen saturation measured (t.sub.2)[second pattern]… the difference between the restart time t.sub.1 and the detection time t.sub.2.”). 
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733), and Ando et al. (WO 2015190413 A1 )(hereinafter-Ando).
	Regarding claim 4, claim 1 is unpatentable over Umekawa and Xie as indicated above. Umekawa does not teach the patterns being pattern-matched, determining a time-delay due to a difference in start points of the patterns, and determining the ODT based on the time-delay. Regarding the claim limitation on time delay, Ando teaches the electronic device of claim 1, wherein the instructions, which when executed, further configure the at least one processor to: compare the first pattern and the second pattern to identify a first section of the first pattern and a second section of the second pattern that are pattern-matched (Page 5 lines 18-21: “In order to measure the LFCT, both the predetermined time in the shaped airflow signal and the time in the oxygen saturation signal indicating the behavior of the oxygen saturation corresponding to the resumption of breathing at the predetermined time overlap. The graph 3C or the graph 3D is shifted by the time difference corresponding to the temporal shift of the graph.”);
identify a time-delay value due to a difference between a start time point of the first section and a start time point of the second section (Claim 2: “Calculating a time difference corresponding to a time lag between the waveform indicated by the shaped segmental airflow signal and the waveform indicated by the segmental oxygen saturation signal, and setting the time difference as the oxygen carrying circulation time;”);
and determine the oxygen delivery time corresponding to the identified time-delay value (Page 4 lines 9-10: “In calculating the time difference, the time difference calculation unit 124 uses cross-correlation analysis for the shaped segmental airflow signal and the segmental oxygen saturation signal.”). Ando teaches the time-delay to shift and align the graphs to determine the time it takes to carry oxygen to the fingertips. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining ODT through the comparison of the two obtained patterns by Umekawa with patterns being pattern-matched, determining a time-delay due to a difference in start points of the patterns, and determining the ODT based on the time-delay of Ando because this modification allows to shift and align the graphs to determine the time it takes to carry oxygen to the fingertips. Therefore, claim 4 is obvious over Ando and Xie.
Regarding claim 15, claim 12 is unpatentable over Umekawa and Xie as indicated above. Umekawa does not teach the patterns being pattern-matched, determining a time-delay due to a difference in start points of the patterns, and determining the ODT based on the time-delay. Regarding the claim limitation on time delay, Ando also teaches the method of claim 12, wherein the instructions, which when executed, further configure the at least one processor to: 
compare the first pattern and the second pattern to identify a first section of the first pattern and a second section of the second pattern that are pattern-matched (Page 5 lines 18-21: “In order to measure the LFCT, both the predetermined time in the shaped airflow signal and the time in the oxygen saturation signal indicating the behavior of the oxygen saturation corresponding to the resumption of breathing at the predetermined time overlap. The graph 3C or the graph 3D is shifted by the time difference corresponding to the temporal shift of the graph.”);
identify a time-delay value due to a difference between a start time point of the first section and a start time point of the second section (Claim 2: “Calculating a time difference corresponding to a time lag between the waveform indicated by the shaped segmental airflow signal and the waveform indicated by the segmental oxygen saturation signal, and setting the time difference as the oxygen carrying circulation time;”);
and determine the oxygen delivery time corresponding to the identified time-delay value (Page 4 lines 9-10: “In calculating the time difference, the time difference calculation unit 124 uses cross-correlation analysis for the shaped segmental airflow signal and the segmental oxygen saturation signal.”). Ando teaches the time-delay to shift and align the graphs to determine the time it takes to carry oxygen to the fingertips. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining ODT through the comparison of the two obtained patterns by Umekawa with patterns being pattern-matched, determining a time-delay due to a difference in start points of the patterns, and determining the ODT based on the time-delay of Ando because this modification allows to shift and align the graphs to determine the time it takes to carry oxygen to the fingertips. Therefore, claim 15 is obvious over Ando and Xie.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733), and Spigulis et al. (Proc. SPIE 6430, 6 February 2007).
Regarding claim 5, Umekawa and Xie render electronic device of claim 1 obvious as described above. However, Umekawa does not teach the sensor comprises a multiple- wavelength photoplethysmogram (PPG) sensor.
Spigulis teaches a sensor (pulse oximetry) for the estimation of blood oxygenation. Spigulis, in the same field of endeavor, teaches a non-invasive skin blood sensor wherein the sensor comprises a multiple- wavelength photoplethysmogram (PPG) sensor (Spigulis: Page 3 ¶ 2, lines 1-5  “a multi-wavelength photoplethysmography sensor measurement used on the fingertips, wherein the volunteers held their breath for 30 seconds and followed up with deep inspirations, in order to detect a physiological response”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical sensor of Umekawa with the multi-wavelength photopleythsmograph of Spigulis. One of ordinary skill in the art would have been motivated to make this modification to add spectral and temporal resolution to the well-established single-wavelength PPG method (Spigulis: Page 2 ¶ 2, lines 5-6) which produces better quality signals over time. Therefore, claim 5 is unpatentable over Umekawa, Xie, and Spigulis.
Regarding claim 16, Umekawa and Xie render the method of claim 12 obvious as described above. However, Umekawa does not teach the sensor comprises a multiple- wavelength photoplethysmogram (PPG) sensor.
Spigulis also teaches a sensor (pulse oximetry) for the estimation of blood oxygenation. Spigulis, in a same field of endeavor, teaches wherein the sensor comprises a multiple- wavelength photoplethysmogram (PPG) sensor (Spigulis: Page 3 ¶ 2, lines 1-5  “a multi-wavelength photoplethysmography sensor measurement used on the fingertips, wherein the volunteers held their breath for 30 seconds and followed up with deep inspirations, in order to detect a physiological response”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical sensor of Umekawa with the multi-wavelength photopleythsmograph of Spigulis. One of ordinary skill in the art would have been motivated to make this modification to add spectral and temporal resolution to the well-established single-wavelength PPG method (Spigulis: Page 2 ¶ 2, lines 5-6) which produces better quality signals over time. Therefore, claim 16 is unpatentable over Umekawa, Xie, and Spigulis.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733), and Fujii et. al. (JP 2017144225 A).
Regarding claim 6, Umekawa and Xie render electronic device of claim 1 obvious as described above. Umekawa also teaches wherein the instructions, which when executed, further configure the at least one processor to: control a display of the electronic device to display the determined blood pressure information on a screen (0106 “The display 28 visually displays information processed by the CPU 21 to the user of the biological information measurement apparatus 10.”). Fujii also teaches a biological information detection apparatus that measures a two-dimensional intensity distribution of light and measures various biological information(Fujii: Page 10 ¶3, line 5-6). However, Umekawa does not teach how to determine blood pressure information, based on the oxygen delivery time.
Fujii, in a same field of endeavor, teaches how to determine blood pressure information, based on the oxygen delivery time (Fujii: Page 18 ¶ 4, “blood pressure, and the like can be measured in a non-contact manner using the biological information detection apparatus 100. Specifically, the pulse wave velocity (PWV) is measured using the biological information detection apparatus 100. PWV is obtained by measuring pulse waves of the face and hands and dividing the time difference between the pulse waves by the distance between them. ”). Fuji teaches this to obtain the signals in a non-contact manner, which allows for a higher-quality signal since there is no restraint by the apparatus. Fuji also suggests that one can determine oxygen delivery time based on breathing and oxygen saturation of a subject, because respiration falls in line with the variance of a pattern in a relaxed state, and a constant pattern in a (oxygen) concentrated or tense state (Page 18 ¶ 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine oxygen delivery time of Umekawa by using breathing pattern and oxygen saturation pattern suggested by Fuji because such a modification would allow to visualize a matching pattern between oxygen concentration and respiration in order to determine a state of a patient. It would have been obvious to one of ordinary skill in the art to modify the oxygen delivery time by Umekawa to determine blood pressure through a similar method of Fuji because this modification would allow to obtain the signals in a non-contact manner, which allows for a higher-quality signal since there is no restraint by the apparatus. Therefore, claim 6 is unpatentable over Umekawa, Xie, and Fujii.
Regarding claim 17, Umekawa and Xie render the method of claim 12 obvious as described above. Umekawa also teaches to display the determined blood pressure information on a screen (0106 “The display 28 visually displays information processed by the CPU 21 to the user of the biological information measurement apparatus 10.”). Fujii also teaches a biological information detection apparatus that measures a two-dimensional intensity distribution of light and measures various biological information. However, Umekawa does not teach how to determine blood pressure information, based on the oxygen delivery time.
Fujii, in the same field of endeavor, teaches how to determine blood pressure information, based on the oxygen delivery time (Fujii: Page 18 ¶ 4, “blood pressure, and the like can be measured in a non-contact manner using the biological information detection apparatus 100. Specifically, the pulse wave velocity (PWV) is measured using the biological information detection apparatus 100. PWV is obtained by measuring pulse waves of the face and hands and dividing the time difference between the pulse waves by the distance between them. ”). Fuji teaches this to obtain the signals in a non-contact manner, which allows for a higher-quality signal since there is no restraint by the apparatus. Fuji also suggests that one can determine oxygen delivery time based on breathing and oxygen saturation of a subject, because respiration falls in line with the variance of a pattern in a relaxed state, and a constant pattern in a (oxygen) concentrated or tense state (Page 18 ¶ 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine oxygen delivery time of Umekawa by using breathing pattern and oxygen saturation pattern suggested by Fuji because such a modification would allow to visualize a matching pattern between oxygen concentration and respiration in order to determine a state of a patient. It would have been obvious to one of ordinary skill in the art to modify the oxygen delivery time by Umekawa to determine blood pressure through a similar method of Fuji because this modification would allow to obtain the signals in a non-contact manner, which allows for a higher-quality signal since there is no restraint by the apparatus. Therefore, claim 17 is unpatentable over Umekawa, Xie, and Fujii.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733), and Boschetti et al. (WO 2012020433).
Regarding claim 9, Umekawa and Xie render electronic device of claim 1 obvious as described above. However, Umekawa does not teach the sensor is configured to be detachable from the electronic device.
Boschetti teaches a tele-health device for reporting medical information and obtain measurements like air flow and heart data. Boschetti, in a same field of endeavor, teaches the sensor is configured to be detachable from the electronic device (Boschestti: Page 17 line 15-17 “electrical and mechanical connection assembling system for connecting to a removable sensor for the measurement of respiratory air flow and volume. .”).Boschetti teach this to allow for simpler access to do other tests that require movement away from the system such as spirometry, or physical exercise.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have sensors collecting respiratory and saturation signals of Umekawa modified to be detachable like that of Boschetti because this modification would allow for simpler access to do other tests that require movement away from the main system. Therefore, claim 9 is unpatentable over Umekawa, Xie, and Boschetti.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733), and Felix et al. (US 20120302906).
Regarding claim 10, Umekawa and Xie render electronic device of claim 1 obvious as described above. However, Umekawa does not teach the first pattern and the second pattern, obtained based on the sensing signal, are associated with a same time stamp.
 Felix teaches an ECG data processor with time stamp correlation with different associated signals.  Felix, in a similar field of endeavor, teaches how the first pattern and the second pattern, obtained based on the sensing signal, are associated with a same time stamp (Felix: [0047] “time stamp in the QRS complex that is ultimately reproduced from the recorded set of voltage differences. ”). Felix teaches a time stamp correlation between the QRS complex and action potential voltage difference to correlate the periods of monitoring of the collected data.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the two patterns obtained from a sensing signal from Umekawa have a same time stamp of Felix because this modification would allow to correlate the periods of monitoring of the collected data which simplifies processing . Therefore, claim 10 is unpatentable over Umekawa, Xie, and Felix.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Umekawa (US 20190290175 A1) in view of Xie et al. (CN 103876733), and Boltzer et al. (CN 102656584).
Regarding claim 11, Umekawa and Xie render electronic device of claim 1 obvious as described above. However, Umekawa does not teach the instructions, which when executed, further configure the at least one processor to transmit information about the first pattern and the second pattern to a server along with time-stamp information related to the sensing signal.
 Boltzer teaches a medical device driver that stores a software that obtains different biological parameters along with their timestamps. Boltzer, in a similar field of endeavor, teaches how to the instructions, which when executed, further configure the at least one processor to transmit information about the first pattern and the second pattern to a server along with time-stamp information related to the sensing signal (Boltzer: [0002] “a driver to transfer and acquires the data, converting the data into standard 11073 format and transmitting the data to a central server.” And [0073] “data pattern function performs a memory comparison to determine the timestamp value”). Boltzer teaches this to acquire and transmit data provided by the medical device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the two patterns obtained from a sensing signal from Umekawa have sent to a server with a same time stamp of Boltzer because this modification would allow to acquire and transmit data provided by the medical device allowing for storage of the hospital information system elsewhere. Therefore, claim 11 is unpatentable over Umekawa, Xie, and Boltzer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (20060173258)( IDS), and Fine et al. (US 20140094666 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSSA M HADDAD whose telephone number is (571)272-6341. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSSA HADDAD/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792